 



Exhibit 10.2
JLG Industries, Inc.
Executive Severance Plan
Participation Agreement
          THIS AGREEMENT is by and between JLG Industries, Inc., a Pennsylvania
corporation having its principal office at McConnellsburg, Pennsylvania (the
“Company”), and                     , an individual residing at
                                         (the “Executive”).
W I T N E S S E T H:
          [For executives who currently participate in the Executive Severance
Plan, insert the following: WHEREAS, the Executive currently participates in the
JLG Industries, Inc. Executive Severance Plan (the “Plan”), as effective June 1,
1995, November 17, 1997, or February 16, 2000; and]
          WHEREAS, the Company has determined that the Executive is eligible to
participate in the Plan, as amended and restated effective October 15, 2006, and
the Executive desires to waive his right to any benefits under the earlier
versions of the Plan and to become a Participant in the Plan subject to the
terms of this Participation Agreement and the October 15, 2006, restatement of
the Plan; and
          NOW, THEREFORE, in consideration of the mutual covenants contained in
the Plan document and in this Participation Agreement, the Company and the
Executive agree as follows:
     1. The Executive will be a Participant in the Plan as amended and restated
effective October 15, 2006.
     2. The Executive’s Applicable Percentage will be ___% and his Applicable
CIC Percentage will be ___%.
     3. [For CEO, SVPs and EVPs, insert the following: The Executive’s Covered
Compensation will be the sum of the Executive’s base salary and annual cash
bonus determined as follows:
     a) The Executive’s base salary will equal the greater of (i) the
Executive’s base salary for the twelve-month period ending immediately before he
is Dismissed or (ii) the Executive’s base salary for the twelve-month period
ending immediately before a Change in Control. For this purpose, base salary
will include salary that is (i) contributed, at the election of the Executive,
to a cafeteria plan or a cash or deferred arrangement and not included in the
Executive’s gross income for federal income tax purposes by reason of section
125 or 402(e)(3) of the Code and (ii) deferred under the JLG Industries, Inc.
Executive Deferred Compensation Plan (or any successor thereto).
     b) The Executive’s annual cash bonus will equal the greater of (i) the
Executive’s annual cash bonus for the fiscal year most recently completed before
the date he is Dismissed or (ii) the Executive’s annual cash bonus for the
fiscal year most recently completed before a Change in Control. For this
purpose, annual cash bonus

 



--------------------------------------------------------------------------------



 



will include any portion of an annual bonus deferred under the JLG Industries,
Inc. Executive Deferred Compensation Plan (or any successor thereto).]
[For VPs, insert the following: The Executive’s Covered Compensation will be the
greater of (a) the Executive’s base salary for the twelve-month period ending
immediately before he is Dismissed or (b) the Executive’s base salary for the
twelve-month period ending immediately before a Change in Control. For this
purpose, base salary will include salary that is (a) contributed, at the
election of the Executive, to a cafeteria plan or a cash or deferred arrangement
and not included in the Executive’s gross income for federal income tax purposes
by reason of section 125 or 402(e)(3) of the Code and (b) deferred under the JLG
Industries, Inc. Executive Deferred Compensation Plan (or any successor
thereto). In addition, if the Executive is Dismissed within six months before or
two years immediately following a Change in Control, Covered Compensation will
also include the greater of (a) the Executive’s annual cash bonus for the fiscal
year most recently completed prior to the date he is Dismissed or (b) the
Executive’s annual cash bonus for the fiscal year most recently completed before
a Change in Control. For this purpose, annual cash bonus will include any
portion of an annual bonus deferred under the JLG Industries, Inc. Executive
Deferred Compensation Plan (or any successor thereto).]
     4. [For executives who currently participate in the Executive Severance
Plan, insert the following: The Executive agrees to waive all rights he might
have had under any Plan document or restatement in effect prior to October 15,
2006, and agrees that this Participation Agreement terminates any such rights in
accordance with the terms of the prior Plan document or restatement or any
previous participation agreement.]
     5. The Executive acknowledges receipt of a copy of the 2006 Plan
restatement, a copy of which is attached hereto and incorporated herein. The
Executive represents that he is familiar with the Plan’s terms and provisions,
and agrees to be subject to all terms and provisions of the Plan as amended and
restated effective October 15, 2006. The Executive also agrees to accept as
binding, conclusive, and final all interpretations of the Administrative
Committee appointed to administer the Plan, with respect to any questions
arising under the Plan.
     6. The Executive agrees to the Covenants described in Section 5 of the Plan
and understands that he will not be entitled to any of the benefits under the
Plan unless, at the time he terminates employment the Company, the Executive
executes a release satisfactory to the Company as described in Section 6 of the
Plan.
     7. To the extent that the terms and provisions or the Plan or this
Participation Agreement amend the JLG Industries, Inc. Supplemental Executive
Retirement Plan, the Executive hereby provides his express written consent to
the application of such amendment to him.
     8. The Executive agrees to take such actions and to execute such other
documents and instruments as are deemed necessary by the Company to effectuate
the intent of this Agreement.
     9. This Participation Agreement will be binding upon and inure to the
benefit of (a) the Company and its successors, assigns, and any purchaser of
either the Company or its assets, and (b) the Executive, his heirs, executors,
administrators, successors and assigns.

 



--------------------------------------------------------------------------------



 



     10. This Participation Agreement will be governed by the laws of the
Commonwealth of Pennsylvania (without regard to its conflict of laws
provisions), except to the extent federal law governs.
     11. This Participation Agreement, and the Plan attached hereto, represent
the entire understanding between the Executive and the Company with respect to
the subject matter hereof. No other evidence, written or oral, will be taken
into account in interpreting the provisions of this Participation Agreement or
the Plan. The Plan may not be amended or modified except in accordance with its
terms, and this Participation Agreement may not be amended or modified except by
written agreement signed by the parties hereto.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date specified below.
JLG Industries, Inc.
DATE:                     BY:                     
TITLE:                                         
                                                            
     [Name of Executive]
DATE:                                         

 